65 S.E.2d 127 (1951)
233 N.C. 633
STATE
v.
SIPES
No. 653.
Supreme Court of North Carolina.
May 23, 1951.
*128 Harry McMullan, Atty. Gen., T. W. Bruton, and Charles G. Powell, Jr., Member of Staff, Asst. Atty. Gen, Raleigh, for the State.
York, Morgan & York, High Point, for defendant appellant.
BARNHILL, Justice.
Only one question is presented for decision. Is the evidence, considered in the light most favorable to the State, sufficient to repel defendant's motion to dismiss as in case of nonsuit?
Robbery is the felonious taking of personal property from the person of another, or in his presence, without his consent, or against his will, by violence, intimidation or putting in fear. State v. Bell, 228 N.C. 659, 46 S.E.2d 834; State v. Lunsford, 229 N.C. 229, 49 S.E.2d 410.
The degree of force is immaterial so long as it is sufficient to compel the victim to part with his property or property in his presence, and the element of force may be actual or constructive. State v. Sawyer, 224 N.C. 61, 29 S.E.2d 34.
"Constructive force" includes all demonstrations of force, menaces, and other means by which the person robbed is put in fear sufficient to suspend the free exercise of his will or prevent him from resisting the taking. State v. Sawyer, supra.
The evidence tested by these controlling principles leads to the conclusion that it is sufficient to support the verdict.
Defendant and two other men unknown by Coble directed him to get into defendant's automobile. He was driven to a secluded spot. His knife was taken and thrown away. Defendant then took his pocketbook containing $15. There were *129 three to one, and one of the three had his hand in his pocket in such manner as to lead Coble to believe he had some weapon. Coble was put in fear and his money was taken from his person by defendant and his companions. Whether in so doing they committed the crime of robbery was for the jury to decide.
In the trial below we find
No error.